Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Constans et al. (US 2012/0073450) in view of Kennedy (US 6,506,545) and further in view of Fournier (FR2586922).
Regarding Claim 7, Constans discloses a food steamer, comprising: a base (the outermost wall of Fig. 1, unlabeled); a cooking container (removable basket 21, Fig. 1) receivable by said base; a lid (lid 3, Fig. 1) receivable atop said cooking container; a boiler (steam generator 1, Fig. 1) housed within the base (as shown in Fig. 1); a steam flow pathway extending from said boiler to said lid (i.e. the pathway that extends from the boiler to radial steam channel 31, Fig. 1) for directing steam generated by said boiler into said cooking container through said lid (through radial steam channel 31, Fig. 1; para. 0050-0052); a control unit (para. 0063, "control means") configured to control operation of the food steamer.
Constans fails to disclose wherein the control unit responds to user input; wherein said lid includes a housing containing a portion of said steam flow pathway; and wherein said lid includes an outlet in communication with said steam flow pathway for directing said steam into said container through said lid, such that said steam exits said lid adjacent to a sidewall of said container.
Kennedy discloses food preparation system having a control unit (microprocessor and/or associated circuitry acting as a "special purpose computer'; see at least col. 2, lines 58-61; col. 8, lines 30-38) that is configured for control operation of the food preparation system in response to a user input ("custom made settings”);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Constans in view of Kennedy by applying the teachings of Kennedy to Constans, i.e. (1) utilizing in Constans, a microprocessor, with similar capability to what Kennedy teaches, in order to control operation of said food steamer in response to a user input, in order to create and select custom made settings suitable for Constans’ food preparation system.
Constans and Kennedy combined fail to disclose wherein said lid includes a housing containing a portion of said steam flow pathway; and wherein said lid includes an outlet in communication with said steam flow pathway for directing said steam into said container through said lid, such that said steam exits said lid adjacent to a sidewall of said container.
Fournier teaches a steam cooker-mixer (Fig. 1-7) comprising a lid (4) including a housing containing a portion of said steam flow pathway (pathway within portions 51 and 49), and wherein said lid includes an outlet (50) in communication with said steam flow pathway (as shown in Fig. 7) for directing said steam into said container (3) through said lid (4), such that said steam exits said lid adjacent to a sidewall of said container (as shown in Fig. 7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid of Constans and Kennedy, with Fournie, by providing a portion of the steam flow pathway within a housing of the lid and a steam outlet in said lid, for a better control of the steam flow.
Regarding claim 18, Constans, Kennedy and Fournier combined teach the food steamer as set forth above, wherein said outlet is spaced from a peripheral edge of said lid (Fournier; as shown in Fig. 7).
Regarding claim 19, Constans, Kennedy and Fournier combined teach the food steamer as set forth above, further comprising a water tank (Fournier; upper compartment 20) in fluid communication with said boiler (Fournier; combination of lower compartment 21 and electrical resistor 24; as shown in Fig. 7), said water tank being removable from said base (Fournier; 7) (Fournier; page 3, line 114).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Constans et al. (US 2012/0073450) in view of Baldacci (US 2005/0268790) and further in view of Fournier (FR2586922).
Regarding Claim 16, Constans discloses a food steamer, comprising: a base (the outermost wall of Fig. 1, unlabeled); a cooking container (removable basket 21, Fig. 1) receivable by said base; a lid (lid 3, Fig. 1) receivable atop said cooking container; a boiler (steam generator 1, Fig. 1) housed within the base (as shown in Fig. 1); a steam flow pathway extending from the boiler to said lid (i.e. the pathway that extends from the boiler to radial steam channel 31, Fig. 1) for directing steam generated by the boiler into the cooking container through the lid (through radial steam channel 31, Fig. 1; para. 0050-0052).
Constans fails to disclose a water reservoir receivable by said base, said water reservoir being in fluid communication with said boiler; and a buffer box intermediate said boiler and said lid along said steam flow pathway, said buffer box being configured as a condensing chamber having an enlarged flow area as compared to said steam flow pathway and being configured to receive rising steam from said boiler and to facilitate condensing of a portion of said rising steam within said condensing chamber, for return to said boiler.
Baldacci discloses a water reservoir (water reservoir 25, Fig. 1) receivable by a base (boxshaped body 21 with removable base 22, Fig. 1), the water reservoir being in fluid communication (via pump 27 and the associated conduit, Fig. 1; para. 0031) with a water boiler (lower vessel 1 or boiler/’ Fig. 1 and para. 0024) via a valve assembly (valve 61, Fig. 1 - para. 0031, “suitable for preventing the release of water from the reservoir when the latter is disengaged from the duct 29 so as to be removed from the box-shaped body 21, for cleaning.”).
Therefore:
Based on Baldacci’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Constans by applying the teachings of Baldacci to Constans, i.e. modifying Constan’s base so that the water boiler (being a part of and/or within the base), receives a water reservoir, the water reservoir being in fluid communication with the boiler, in similar fashion to Baldacci’s teaching, e.g. a removably coupled water reservoir to the water tank boiler 1 of Constans, with fluid communication using a valve like valve 61 of Baldacci. Such a modification would provide the benefit of having a convenient means of removably connecting the water reservoir to the boiler, such as for at least refiling the water reservoir when needed, or cleaning it, as suggested in para. 0031 of Baldacci.
Constans and Baldacci combined fail to disclose a buffer box intermediate said boiler and said lid along said steam flow pathway, said buffer box being configured as a condensing chamber having an enlarged flow area as compared to said steam flow pathway and being configured to receive rising steam from said boiler and to facilitate condensing of a portion of said rising steam within said condensing chamber, for return to said boiler.




Fournier teaches a buffer box (as shown in Fig. 7 below) intermediate said boiler (combination of 21 and 24) and said lid (4) along said steam flow pathway (35; as shown in Fig. 7 below), said buffer box being configured as a condensing chamber having an enlarged flow area as compared to said steam flow pathway (as shown in Fig. 7 below) and being configured to receive rising steam from said boiler and to facilitate condensing of a portion of said rising steam within said condensing chamber, for return to said boiler (a portion of the condensation is capable of returning to the boiler; as shown in Fig. 7 below).
[AltContent: textbox (Buffer box)][AltContent: arrow]
    PNG
    media_image1.png
    810
    841
    media_image1.png
    Greyscale


Therefore, based on Kennedy’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the food steamer of Constans and Baldacci, with Fournier, by providing a buffer box for routing some of the condensation back to the boiler and reusing some of the condensed steam.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Constans et al. (US 2012/0073450) in view of Kennedy (US 6,506,545), further in view of Fournier (FR2586922), and further in view of Miyahara (US 5,279,213).
Regarding claim 21, Constans, Kennedy and Fournier combined teaches the food steamer as set forth above, wherein said housing extends from a top of said lid beyond a peripheral edge of said lid (Fournier; as shown in Fig. 7); and wherein a portion of said steam flowpath within said housing is aligned with a portion of said steam flowpath within said base (Fournier; as shown in Fig. 7).
Constans, Kennedy and Fournier combined fail to disclose wherein a portion of said housing located beyond said peripheral edge of said lid includes an element configured to interface with a sensor associated with said base when said lid is received atop said cooking container; and wherein said control unit is configured to automatically deactivate said boiler when said element does not interface with said sensor.
Miyahara teaches an apparatus for producing prepared foods wherein a portion (portion of the housing of the lid (combination of 9, 11, 13) comprising an L shaped end contacting switch 16) of the housing of the lid located beyond a peripheral edge of said lid includes an element (L shaped end of the lid contacting the switch 16) configured to interface with a sensor (16) associated with a base (as shown in Fig. 2) when said lid is received atop said cooking container (1) (Col. 3, lines 55-60); and wherein said control unit is configured to automatically deactivate said apparatus when said element does not interface with said sensor (Col. 7, lines 10-22).
Therefore, based on Miyahara’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the food steamer of Constans, Baldacci and Fournier, with Miyahara, by providing an element in the lid for interfering with a sensor in the base when the lid is received atop the cooking container, for the advantages of detecting proper placement of the lid for safety reasons.

Response to Arguments
The 112a rejection on claim 7 is withdrawn.
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive. Regarding claim 7, Applicant argues that “Applicant has reviewed the references of record and can find no disclosure or teaching of this configuration, In stark contrast to claim 7, which requires that the outlet and steam flowpath are configured such that steam exits the lid adjacent to a sidewall of the cooking container, Fournier (which the Examiner relies on to teach a similar feature as recited in prior claim 20, now canceled) clearly discloses that the steam passes into the container through central tube 49, not adjacent to the sides of the cooking container. See, Fournier, FIG. 7.” on remarks page 7, lines 16-22.  In response to Applicant’s arguments, Examiner construes the word “adjacent” as “near or next to”, in Fournier the steam exits the lid adjacent to a sidewall and bottom wall since the central portion of the lid is near or next to the sidewalls and the bottom wall.
Regarding claim 16, Applicant argues that “In addition, even assuming, arguendo, that the identified portion of the passage of Fournier is capable of functioning as a condensing chamber, the Examiner’s allegation that it would have been obvious to modify Constans with such a condensing chamber is improper. In particular, the condensing chamber of the present invention is used for the purpose of removing water from the steam, so that only steam enters the cooking container to cook food by steam. That is, it is the purpose of the condensing chamber to prevent water from entering the cooking container. In stark contrast, the specific objective of Constans is to make food by steaming and mixing. Paragraph [0048] of Constans specifically discloses that it is desired that condensation stays within the vessel and does not exit (which is needed to create purees and the like). Accordingly, any allegation to modify Constans to provide a condensing chamber to remove or prevent water from entering the cooking and mixing vessel thereof is actually counter to the teachings of Constans, which desires the water to be present within such cooking and mixing vessel.” on remarks page 8, lines 24-29, and page 9, lines 1-8.  In response to Applicant’s arguments, Fournier teaches a buffer box (as shown in Fig. 7 above) intermediate said boiler (combination of 21 and 24) and said lid (4) along said steam flow pathway (35; as shown in Fig. 7 above), said buffer box being configured as a condensing chamber having an enlarged flow area as compared to said steam flow pathway (as shown in Fig. 7 above) and being configured to receive rising steam from said boiler and to facilitate condensing of a portion of said rising steam within said condensing chamber, for return to said boiler (a portion of the condensation is capable of returning to the boiler; as shown in Fig. 7 above). Therefore, based on Kennedy’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the food steamer of Constans and Baldacci, with Fournier, by providing a buffer box for routing some of the condensation back to the boiler and reusing some of the condensed steam.
Applicant’s arguments with respect to claim 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        05/05/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761